Case: 20-60655     Document: 00516129899         Page: 1     Date Filed: 12/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                December 14, 2021
                                  No. 20-60655
                                                                  Lyle W. Cayce
                                                                       Clerk
   William Ernesto Lemus-Ayala,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of the Order of the
                          Board of Immigration Appeals
                            Agency No. A206-800-385


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          William Ernesto Lemus-Ayala seeks review of the Board of
   Immigration Appeals’ (BIA) decision denying his motion to reopen removal
   proceedings and rescind an in absentia removal order. We GRANT Lemus-
   Ayala’s petition, VACATE the BIA’s decision, and REMAND for further
   proceedings consistent with this opinion.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60655     Document: 00516129899          Page: 2   Date Filed: 12/14/2021




                                   No. 20-60655


          Lemus-Ayala, a citizen of El Salvador, entered the United States on
   June 12, 2014, at age five. The Department of Homeland Security (DHS)
   personally served him with a Notice to Appear (NTA) on June 15, alleging
   he was removable under 8 U.S.C. § 1182(a)(6)(A)(i). The NTA directed him
   to appear for his removal proceedings but did not specify the time, place, or
   date of such proceedings. Lemus-Ayala was released into the custody of his
   mother, Rosemery Zetino, who provided DHS with an address in the United
   States at which she and her son could be contacted. On October 13, 2017,
   DHS sent Lemus-Ayala another NTA via regular mail to the address
   provided, which remained his address of record. That NTA specified the
   location of his removal hearing, but not the time or date. On November 2,
   2017, DHS mailed another NTA to the same address, this time informing
   Lemus-Ayala that his hearing was set for 10:00 a.m. on January 29, 2018.
   Lemus-Ayala did not appear at the hearing and was ordered removed in
   absentia under 8 U.S.C. § 1229a(b)(5)(A).
          On October 24, 2018, Lemus-Ayala moved to reopen proceedings and
   rescind the in absentia removal order on the ground that he did not receive
   proper notice of his hearing. The Immigration Judge (IJ) denied Lemus-
   Ayala’s motion because it was not accompanied by a fee receipt or an
   application for relief and, in the alternative, because Lemus-Ayala “did not
   demonstrate lack of notice.” Lemus-Ayala did not appeal the IJ’s decision to
   the BIA. On July 31, 2019, Lemus-Ayala filed another motion to reopen and
   rescind the in absentia removal order, again arguing that he was not properly
   notified of his removal hearing. He further argued that the lack of proper
   notice violated his due process rights and deprived the immigration court of
   jurisdiction over his removal proceedings. In the alternative, Lemus-Ayala
   also urged the IJ to reopen his proceedings sua sponte. The IJ denied Lemus-
   Ayala’s second motion, rejecting his jurisdictional, due-process, and notice




                                        2
Case: 20-60655      Document: 00516129899            Page: 3   Date Filed: 12/14/2021




                                      No. 20-60655


   arguments. The IJ further held that Lemus-Ayala failed to demonstrate
   exceptional circumstances warranting sua sponte reopening of his case.
          Lemus-Ayala appealed to the BIA, which affirmed the IJ’s decision.
   The Board agreed with the IJ that Lemus-Ayala failed to overcome the
   presumption that the notices were delivered. The Board also rejected Lemus-
   Ayala’s due-process and jurisdictional arguments. Next, the Board explained
   that, contrary to Lemus-Ayala’s contention, an NTA “that does not specify
   the time and place of an individual’s removal hearing . . . meets the
   requirements of . . . 8 U.S.C. § 1229(a), so long as a hearing notice specifying
   this information is later sent to the individual.” Finally, the BIA held that
   Lemus-Ayala had failed to demonstrate exceptional circumstances
   warranting sua sponte reopening of proceedings. Lemus-Ayala then timely
   petitioned us for review.
          “[W]e review the BIA’s denial of a motion to reopen or to reconsider
   under a highly deferential abuse-of-discretion standard.” Zhao v. Gonzales,
   404 F.3d 295, 303 (5th Cir. 2005). “The Board abuses its discretion when it
   issues a decision that is capricious, irrational, . . . [or] based on legally
   erroneous interpretations of statutes or regulations . . . . The BIA’s
   conclusions of law are reviewed de novo.” Barrios-Cantarero v. Holder, 772
   F.3d 1019, 1021 (5th Cir. 2014).
          Lemus-Ayala makes four arguments on appeal: (1) the immigration
   court lacked jurisdiction over his removal proceedings because he was not
   notified of the date, time, and place of the proceedings in a single document,
   as 8 U.S.C. § 1229(a) requires; (2) he did not receive proper statutory notice
   under § 1229(a) due to this defect in his NTA; (3) the BIA abused its
   discretion in finding that he failed to overcome the presumption that notice
   was delivered; and (4) the defective notice violated his due process rights.
   We address only Lemus-Ayala’s first two arguments.




                                           3
Case: 20-60655      Document: 00516129899           Page: 4     Date Filed: 12/14/2021




                                     No. 20-60655


          First, as to the jurisdictional issue, we agree with the government that
   Lemus-Ayala’s argument is foreclosed by Pierre-Paul v. Barr, 930 F.3d 684
   (5th Cir. 2019), abrogated in part on other grounds by Niz-Chavez v. Garland,
   141 S. Ct. 1474 (2021). In Pierre-Paul, this court held, inter alia, that a defect
   in an NTA does not deprive an immigration court of jurisdiction over
   removal proceedings. See 930 F.3d at 691–93. The Supreme Court
   subsequently held in Niz-Chavez that an NTA, in order to trigger 8 U.S.C.
   § 1229b(b)(1)’s “stop-time” rule, must consist of a single document
   specifying the date, time, and place of removal proceedings. See 141 S. Ct.
   1479–80. This abrogated Pierre-Paul’s holding that notice is adequate under
   8 U.S.C. § 1229(a) if any required information missing from the initial NTA
   is provided in other documents subsequently sent to the alien. See 930 F.3d
   at 690. But this court has held in published cases following Niz-Chavez that
   Pierre-Paul’s jurisdictional holding remains good law. See Maniar v. Garland,
   998 F.3d 235, 242 (5th Cir. 2021); see also Ityonzughul v. Garland, 850 F.
   App’x 921, 923 (5th Cir. 2021); United States v. Vazquez-Ovalle, 851 F. App’x
   497, 498 (5th Cir. 2021). We are therefore bound by circuit precedent to hold
   that any defect in the notice given to Lemus-Ayala did not deprive the
   immigration court of jurisdiction over his removal proceeding.
          We agree with Lemus-Ayala, however, that because he was not
   notified of the date, time, and place of his removal hearing in a single
   document, his NTA did not meet 8 U.S.C. § 1229(a)’s requirements. And
   in order for an alien to be ordered removed in absentia, he or she must have
   “receive[d] notice in accordance with . . . section 1229(a).” 8 U.S.C.
   § 1229a(b)(5)(C). We recently confronted precisely this issue in Rodriguez v.
   Garland, 15 F.4th 351 (5th Cir. 2021), where we held that, because “[b]oth
   the recission of an in absentia order provision and the stop-time rule . . .
   reference the § 1229(a) notice requirements,” “[t]he [Supreme] Court’s . . .
   interpretation of [those] requirements in Niz-Chavez . . . applies” equally to




                                           4
Case: 20-60655        Document: 00516129899              Page: 5      Date Filed: 12/14/2021




                                         No. 20-60655


   in absentia removal orders. Id. at 355. Hence, “in the in absentia context,”
   an NTA must consist of “a single document containing the required
   information” regarding the alien’s hearing. Id.
           Rodriguez controls the outcome of this case. Here, as in Rodriguez,
   “[t]he initial NTA” sent to Lemus-Ayala “did not contain the time and date
   of [his] hearing.” Id. And just as in Rodriguez, see id., the BIA’s holding in
   this case that Lemus-Ayala was not entitled to recission of the in absentia
   removal order rested on the Board’s legal conclusion that an NTA “that
   does not specify the time and place of an individual’s removal hearing . . .
   meets the requirements of . . . § 1229(a), so long as a hearing notice
   specifying this information is later sent to the individual.” The BIA’s
   conclusion to that effect was an abuse of discretion, as it was based on an
   erroneous interpretation of a statute. See Barrios-Cantarero, 772 F.3d at 1021.
           An in absentia removal “order may be rescinded . . . upon a motion to
   reopen filed at any time if the alien demonstrates that the alien did not receive
   notice in accordance with . . . section 1229(a).” 8 U.S.C. § 1229a(b)(5)(C).
   Lemus-Ayala was not notified “in accordance with . . . section 1229(a),” and
   so, as in Rodriguez, the proper disposition is to vacate the BIA’s decision to
   deny Lemus-Ayala’s motion to reopen and rescind the in absentia removal
   order, and to remand the case for further proceedings. See 15 F.4th at 356. 1
           For the foregoing reasons, the petition for review is GRANTED, the
   BIA’s decision is VACATED, and the case is REMANDED for further
   proceedings consistent with this opinion.



           1
             Since we vacate and remand on the ground that Lemus-Ayala was not properly
   notified in conformity with 8 U.S.C. § 1229(a), we do not reach his other arguments as to
   why the BIA’s decision was erroneous. See Rodriguez, 15 F.4th at 354; Fuentes-Pena v. Barr,
   917 F.3d 827, 830 n.1 (5th Cir. 2019); Siwe v. Holder, 742 F.3d 603, 614 (5th Cir. 2014).




                                               5